DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 defines a plurality of LEDs relative to “the first portion of each scent component device” however parent claim 1 does not define a first portion of each scent device.  The required position of the LEDs is unclear given its defined relationship with an undefined feature.  
Claims 17 further limits the speakers to reproduce a variety of nature sounds including “bird chirping, waterfall, winds, or the like.”  The use of the phrase “or the like” renders the claim indefinite because it is unclear if the list is intended to further limit the variety of nature sounds to a particular subgroup of sounds, and if so, it is unclear what defines which sounds are excluded by the exemplarily list.
Claims 11-13 are rejected under 35 U.S.C. 112(b) as depending form claim 10 as rejected above, but are not in-and-of-themselves found to be indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loomis (PGPub US 2014/0334134) in view of Gorman (PGPub US 2011/0198409).
Regarding applicants’ claim 1, Loomis discloses an artificial tree comprising a base, a plurality of trunk segments, and branch segments shaped to resemble tree limbs such as pine tree boughs coupled to the trunk segments, the branch sections including LEDs (paragraphs 0021, 0022, 0026, 0027 and figure 1).  Loomis does not appear to explicitly disclose a plurality of scent component devices, however Gorman discloses scent dispersing devices for use with artificial trees, the scent dispersing devices comprising a rigid shell and an opening to insert a fragrance cartridge, where the disks are inserted into corresponding slots within the trunk of the tree (figures 1, 3, and 5; paragraphs 0028-0031 and 0035).   The scent devices provide a pleasing aroma that may influence a person’s mood due to aromatherapy (paragraph 0009).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to integrate the scent dispersing devices of Gorman into the trunk of Loomis in order to provide the artificial tree of Loomis with the capability of producing a pleasing aroma.
Regarding applicants’ claim 2, the scent dispersing devices comprise an electrically wired disk to provide power to a heater, the disk being electrically connected when removably inserted into the trunk (paragraphs 0031, 0031 and 0035, figure 3).  
Regarding applicants’ claim 3, the disk of the scent dispersing device is a body comprising a first portion and a second portion and is configured to be inserted into a slot in a trunk (receiving portion), the disk further configured with an opening for the insertion of a fragrance cartridge.  When inserted scent dispersing device makes electrical contact and is therefore activated when electrified to produce a distinct scent. (figures 1, 3, and 5; paragraphs 0028-0031 and 0035).   
Regarding applicants’ claim 4, the scent dispersing device may be configured to disperse a pine scent (paragraph 0036).
Regarding applicants’ claim 5, Loomis discloses that some branch or trunk segments may comprise speakers that output a sound from an electrical command signal from a controller.  (paragraphs 0075 and 0077).  The controller is a remote device because it is located away form the speakers, and the speakers are configured to communicate with the controller where they receive electrical command signals from the controller.
Regarding applicants’ claim 7, Gorman discloses connection of the scent dispersing devices with a control panel (paragraph 0034), and Loomis disclose a controller for to transmit electrical control signals to cause the tree to exhibit a desired effect (e.g. sound and light effects).  Loomis disclose a controller which may send signals wirelessly (paragraph 0079).
Regarding applicants’ claim 17, Loomis disclose the use of speakers (paragraph 0077), where speakers produce sound and are thus capable of reproducing a variety of nature sounds.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Loomis (PGPub US 2014/0334134) in view of Gorman (PGPub US 2011/0198409), as applied to claims 1 and 5 above, further in view of Chen (US Patent 9,883,566).
Loomis in view of Gorman disclose an artificial tree as discussed above with respect to claims 1 and 5, but do not appear to explicitly disclose the use of speakers capable of communicating wirelessly communicating with the remote device.  Chen disclose a controlled modular lighted artificial tree that may further include audible or music programming using a speaker which may be wired or wireless (col. 9 lines 42-46).  One of ordinary skill in the art at the time of the invention would have found it obvious to use wireless speakers with the modified tree of Loomis, where wireless speakers have been demonstrated in the the art of artificial trees to be an effective and functionally equivalent means for receiving audio signals.  For these reasons one of ordinary skill in the art would have fourth modified the controller such that it would be capable of wireless communication with the speaker, thereby allowing the controller to control all of the features of the tree.

Claim 8, 9, and 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Loomis (PGPub US 2014/0334134) in view of Gorman (PGPub US 2011/0198409), as applied to claims 1 and 7 above, further in view of Shive et al. (PGPub US 2019/0349213).
Regarding applicants’ claims 8 and 15, Loomis in view of Gorman disclose an artificial tree as discussed above with respect to claims 1 and 7, but does not appear to explicitly disclose the control system to incorporate a machine learning unit for automatically adjusting the operation of the tree in response to a change in the surrounding environment. Shive et al. disclose a system for home automation control where a computer system may receive one of more input signals and execute operations based on a determined interpretation of the input signals (abstract and paragraphs 0046-0048).  The system may include microphone sensors, cameras, and other suitable sensors, and utilizes machine leaning and artificial intelligence (paragraphs 0055 and 0056).  One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate input devices including cameras and microphones and the autonomous control system of Shive et al. into the artificial tree of Loomis in order to allow the tree to autonomously response to events within the home without direct and deliberate control by a user.  Where the tree of Loomis as modified by Gorman utilizes the autonomous system of Shive et al. the control system would include a machine leaning unit for automatically adjusting the operation of the scent dispersing devices in response to a channel in the surrounding environment. Even where the machine leaning unit is a server it remains part of the control unit (i.e. the components of the control unit need not be located in a particular proximity to one another in order to be considered a control unit).
Regarding claims 9 and 14, where cameras are incorporated into the tree to provide input for autonomous control of the tree, the tree is further configured with one or more security monitoring devices where the camera may be considered a surveillance camera.  The presence of a camera connected to a control unit which analysis the input form that camera to made decision with regards to operation of the tree based on the surrounding environment is considered to be a security monitoring device where one could ascertain security related information based on the systems response (i.e. where the tree turns on lights when detecting a person in the surrounding environment the light is an indication that a person is present which is relevant).
Regarding applicants’ claim 16, Loomis discloses that the controller may receive commands via wireless transmission (paragraph 0084).

Allowable Subject Matter
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest an apparatus comprising an artificial tree, wherein the artificial tree comprises a base, a main trunk body coupled to the base, a plurality of branches coupled to the main trunk body, and a plurality of scent component devices each coupled to the main trunk body or the plurality of branches, and wherein the plurality of scent component devices are disposed in receiving portions of the main trunk body or the plurality of branches, wherein the scent component devices include a first portion, and wherein each scent control device comprises a plurality of LEDs disposed in the first portion of each scent component device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784